The plaintiff in error, hereinafter called defendant, was convicted in the district court of Love county of assault with intent to rape, and was sentenced to serve a term of three years in the state reformatory at Granite, Okla.
The case was tried in December, 1929, and the appeal lodged in this court in June, 1930. No briefs in support of the appeal have been filed, nor was there any appearance for oral argument at the time the case was submitted.
Where an appeal is prosecuted to this court, and no brief in support of the petition in error is filed, and no appearance for oral argument made, this court will examine the record for jurisdictional errors, and, if none appear, the case will be affirmed.
CHAPPELL and EDWARDS, JJ., concur.